 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF OREGON

VALERIE JOAN BERRY, Case No. 2:18-CV-00956-BR
PLAINTIFF,
ORDER ON STIPULATED
v. MOTION FOR FEES AND COSTS
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,
DEFENDANT.

 

 

Plaintiff Valerie Joan Berry filed a stipulated motion, seeking an award of $6,000.00 in
attorney’s fees and $400 in costs. For the reasons set forth in the stipulated motion, supporting
affirmation, and good cause shown, IT IS HEREBY ORDERED as follows:

1. Plaintiff is granted attorney’s fees in the amount of $6,000.00 under the Equal

Access to Justice Act (““EAJA”), 28 U.S.C. § 2412, and $400 in costs. Any award of

EAJA fees shall be subject to offset under the Treasury Offset Program (31 U.S.C.

§ 3716(c)(3)(B)) pursuant to Astrue vy. Ratliff, 130 S. Ct. 2521, 2528-29 (2010).

LET JUDGMENT BE ENTERED ACCORDINGLY.

aa
DATED this 4 dayot_ KPmhe- 991%,

Pagel | ORDER ON STIPLUATED MOTION FOR FEES AND
COSTS [2:18-cv-00956-BR]

 

 

 
 

 

Presented by:

/s/ Daniel S. Jones

Law Office of Charles E. Binder
and Harry J. Binder, LLP

485 Madison Avenue, Suite 501
New York, NY 10022
(212)-677-6801

Fax (646)-273-2196
Fedcourt@binderlawfirm.com
PRO HAC VICE

/s/ Jenna L. Mooney

JENNA L. MOONEY, OSB #99324
1300 SW Fifth Avenue, Suite 2300
Portland, OR 97201-5630

Phone: 503-241-2300

Fax: 503-778-5299

Email: jennamooney@dwt.com

Page 2
COSTS [2:18-cv-00956-BR]

- .ANNA J. BRO
. United States Senior District Judge

ORDER ON STIPLUATED MOTION FOR FEES AND

 

 

 
